PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/998,163
Filing Date: 20 Aug 2020
Appellant(s): Dilk et al.



__________________
Jaksha Tomic
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.

May 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) alone or in view of Nardello et al. (“Olefin oxidation by the system H2O2/MoO42-: competition between epoxidation and peroxidation”, Journal of Molecular Catalysis A: Chemical 117, 1997, pp. 439-447).
Emsenhuber et al. disclose am improved process for the oxidation of organic substrates by means of 1O2 , in which 3-90% strength H2O2 is added to the organic substrates which are soluble in water or organic solvents miscible with water and which react with 1O2, in a water-miscible solvent, in water or in a mixture of water and a water-miscible solvent in the presence of a heterogeneous or homogeneous catalyst, whereupon, following the catalytic decomposition of H2O2 to give water and 1O2, the oxidation of the substrates to give the corresponding oxidation products takes place, where, during the reaction, water is selectively removed from the reaction mixture by means of membranes (see entire disclosure, in particular the abstract).  Examples of 1O2 oxidations (see paragraph 0023).   The reaction is conducted in a water-miscible organic solvent or in water or in a mixture of water and water-miscible solvent, which includes C1-C8 alcohols and amides (see paragraph 0020 and claim 3).  The reaction temperature is between 0° and 50°C (see paragraph 0028 and claim 6).   The amount of catalyst used depends on the substrate used and is between 1 and 50 mol% (see paragraph 0024).   The consumption of hydrogen peroxide in the process is dependent on the substrate used.  For reactive substrates, 2 to 3 equivalents of H2O2 are preferably required, whereas less reactive substrates are preferably reacted with 3 to 10 equivalents of H2O2 (see paragraph 0027, Table 1 in paragraph 0062, and claim 5).   The 1O2 is generated chemically instead of photochemically (see paragraphs 0002-0012). 
Emsenhuber et al. differ from the instant claims in that it is not a requirement that the reaction be performed at a pH value of more than 7.5, or more than 8, or more than 9.
2MoO4 is used in Example 4. 
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the reaction of Emsenhuber et al. at a pH value of more than 7.5, or of more than 8, or more than 9, since Emsenhuber et al. disclose that the pH of the reaction is preferably between 4 and 14, disclose an example wherein a pH of 10 is used, and that the pH can be adjusted as required using acidic or basic additives.  
Further,  Nardello et al. disclose that the disproportionation of hydrogen peroxide catalyzed by molybdate ions in alkaline media quantitatively leads to the formation of singlet oxygen, 1O2  (see paragraph 2 in column 1 on page 440).  In Eq. (1) the pH used is 9-12.  It is further disclosed that the pH of the reaction effects the selectivity to the epoxidized or peroxidized product (see paragraph 3 in column 1 on page 440; paragraph 2 in column 1 on page 443; and section 3.2 on pages 443-446).  It is further disclosed that it has been proved that singlet oxygen is generated quantitatively in alkaline medium (see paragraph 2 in column 1 on page 443).
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to carry out the singlet oxidation process of Emsenhuber et al. using alkaline pH, as taught by Nardello et al., since Nardello et al. disclose that it has been proved that singlet oxygen is generated quantitatively in alkaline medium.   Further, when using a catalyst having the molybdate ions in the  1O2.  Even further, the skilled artisan would have been further motivated to use an alkaline medium when it is desired to selectively obtain a peroxidized product.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) as applied to claim 16 above, and further in view of Bain et al. (US 3,014,047).
Emsenhuber et al. disclose the instant invention as applied to claim 16 above.  Emsenhuber et al. differ from the instant claims in that although it is disclosed that hydroperoxides or peroxides can further react to give alcohols (see paragraph 0019) it is not disclosed to use a reduction step of the oxidized limonene to obtain the alcohols or to separate the reduced reaction product by distillation.
Bain et al. disclose that it is known that the terpenic compounds, menthol, menthone, menthyl esters, carvone, carveol, carvyl esters, dihydrocarvone, dihydrocarveols and dihydrocarvyl esters are valuable ingredients of essential oils and are prized individually and/or in combination as flavors, perfume ingredients, constituents or various pharmaceutical preparations, etc. (see column 1, lines 29-35).  Bain et al. disclose that it is known to oxidize limonene with air or oxygen and to work up such oxidation products to obtain carvone and carveol (see column 1, lines 42-44).  Bain et al. disclose that by employing the method of their invention it is possible to secure good yields of carvone and carveol from limonene (see column 1, lines 57-61).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to carry out a reduction of the oxidized products of Emsenhuber et al. in the manner disclosed by Bain et al., since Emsenhuber et al. disclose that the produced hydroperoxides or peroxides can further react to give alcohols and Bain et al. disclose that contact of the oxidation products with a reducing agent is a suitable method to obtain carveol, the alcohol product of limonene.  The skilled artisan would have further been motivated to convert the limonene to products such as carvone and carveol in the manner disclosed by Bain et al., since these products are known to be valuable ingredients of essential oils and are prized individually and/or in combination as flavors, perfume ingredients, constituents or various pharmaceutical preparations, etc. 
(2) Response to Argument

    PNG
    media_image2.png
    180
    1187
    media_image2.png
    Greyscale

Claim 16 of the present invention, which is the broadest claim of the claims appealed
The appellants argue in paragraph 4 on page 9 of Appeal brief:

    PNG
    media_image3.png
    171
    1214
    media_image3.png
    Greyscale

This argument is not persuasive.  Emsenhuber et al. disclose singlet oxygen (1O2) oxidation of organic substrates, wherein limonene is disclosed as being an example of the organic substrate (see paragraphs 0001, 0011 and 0017).  Hydrogen peroxide decomposes to generate singlet oxygen (1O2) used as the oxidant in the oxidation reaction (see the abstract and paragraph 0011).  The catalysts recited in claim 16 are disclosed by Emsenhuber et al. in paragraph 0022.  The oxidation reaction is performed at a pH between 0 and 14, preferably between 4 and 14, which encompasses the claimed pH of more than 7.5 (see paragraph 0029).   Emsenhuber et al. further disclose the use of a pH of 10, which is a pH value of more than 7.5 (see Example 4, in particular paragraph 0074).  
The appellants argue in paragraph 5 on page 9 of Appeal brief:

    PNG
    media_image4.png
    132
    1393
    media_image4.png
    Greyscale

1O2) oxidation products can include peroxides and epoxides (see paragraph 0019).  Emsenhuber et al. disclose that the singlet oxygen (1O2) oxidation of organic substrates may be conducted at a pH between 0 and 14, preferably between 4 and 14 and if necessary can be adjusted as required by customary basic or acidic additives (see paragraph 0029).  In Example 4 Emsenhuber et al. conducted the singlet oxidation of Na tiglate at a pH of about 10 using Na2MoO4 as catalyst.  Nardello et al. disclose that the disproportionation of hydrogen peroxide catalyzed by molybdate ions in alkaline media quantitatively leads to the formation of singlet oxygen (see paragraph 2 in column 1 on page 440).  The pH range disclosed by Nardello et al. is 9-12.  It is further shown at the top of page 444 that the oxidation product obtained is dependent upon the pH with the epoxidation reaction occurring at pH of 5-6 and the peroxidation with singlet oxygen occurring at a pH of 9-10.   Thus, Nardello et al. demonstrate that pH is a result effective variable.  See also the paragraph bridging pages 445 and 446 of Nardello et al. that disclose that when pD is less than or equal to 7.2 the substrate is completely oxidized giving mainly the epoxide B whereas when pD is greater than or equal to 7.2 the hydroperoxide C is prevalent and the conclusion on page 446.   Thus, based upon the combined teachings of Emsenhuber et al. and Nardello et al. the ordinary skilled artisan would have been motivated to utilize an alkaline pH such as one ranging between 9-12 as disclosed by Nardello et al., which reads upon the claimed pH value of more than 7.5, in the singlet oxidation process of Emsenhuber et al., in particular when there is a desire to selectively obtain a peroxidized product.  

The appellants arguments from paragraph 2 on page 10 to paragraph 1 on page 11 of the appeal brief are not persuasive because 1) Emsenhuber et al. do not disclose Na tiglate as being difficult to oxidize 2) Emsenhuber et al. does not disclose a relationship between the pH of the reaction and ease of oxidation of the substrate.  Further, Tables 2 and 3 of Emsenhuber et al. disclose a relationship between the ease of oxidation of the substrate and the ratio of H2O2/substrate needed for consumption of H2O2.   There are no pH requirements given in Tables 2 and 3.
The last paragraph on page 11 of the appeal brief is not persuasive because the disproportionation reaction, i.e., reaction (1) on page 440, is related to what happens to 
	The appellants’ argument in paragraph 2 on page 12 of the appeal brief is not persuasive for the reasons given in paragraph 1 on page 8 of Appeal 2019-006459 for the parent application 15/575,076 which states:

    PNG
    media_image5.png
    873
    1352
    media_image5.png
    Greyscale

Thus, the rationale is based upon the fact that limonene is an olefin like tiglic acid that is known to react by both epoxidation and peroxidation with singlet oxygen.  Thus, one having ordinary skill in the art would have reasonably expected to obtain similar results if limonene is used as the olefin substrate in Nardello et al. rather than tiglic acid.


    PNG
    media_image6.png
    651
    1312
    media_image6.png
    Greyscale

The appellants’ argument in paragraph 4 on page 12 of the appeal brief is not persuasive because there is no teaching in either Emsenhuber et al. or Nardello et al. that ease of oxidation is related to pH.  Further, the ordinary skilled artisan would not conclude that the teachings of Nardello et al. is limited to the olefinic substrate tiglic acid but would be expected to be applicable to other olefinic substrates including the limonene of instant claim 16, as well as the olefinic substrates disclosed in paragraph 0017 of Emsenhuber et al., which includes both limonene and tiglic acid, i.e., (E)-2-metylcrotonic acid.
The appellants’ argument in the last paragraph on page 12 of the appeal brief is not persuasive because the person of ordinary skill in the art would not expect the combination of Emsenhuber et al. with Nardello et al. do destroy the intended function of Emsenhuber et al.  In fact, an objective of Emsenhuber et al. is to use singlet oxygen to oxidize an organic substrate and Nardello et al. disclose that singlet oxygen is 
The examiner believes that one having ordinary skill in the art before the effective filing date of the claimed invention would have combined the known teachings of  
Emsenhuber et al. that one can oxidize limonene by reacting limonene with hydrogen peroxide at a pH ranging preferably between 4 and 14 in the presence of the claimed catalyst with the known teachings of Nardello et al. that oxidation of an olefinic substrate at an alkaline pH, in particular a pH of 9-12, will quantitatively generate singlet oxygen, and preferentially produce the peroxidized product.

Claim 21
	The remarks noted above for claim 16 equally apply here and are incorporated herein in their entirety.

Claim 23
The remarks noted above for claims 16 and 21 equally apply here and are incorporated herein in their entirety.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The appellants arguments with regard to Nardello et al.-2 are irrelevant, since the Nardello et al.-2 reference was applied as a reference in the parent application 15/575,076, but is not applied as a reference for this application.

Claim 24
The remarks noted above for claims 16, 21 and 23 equally apply here and are incorporated herein in their entirety.

    PNG
    media_image7.png
    203
    1274
    media_image7.png
    Greyscale

Claim 27
The remarks noted above with regard to claim 16 and Emsenhuber et al. equally apply here and are incorporated herein in their entirety.
The appellants’ arguments with regard to claim 27 in the appeal brief is not persuasive.   
Emsenhuber et al.  expressly names limonene as a suitable organic substrate to be oxidized (see paragraph 0017) and Emsenhuber et al. discloses that the oxidation would be successful at any pH within the range of 0-14 and in particular 4-14.  Thus, 
Further, the Examiner disagrees that the process of Emsenhuber et al. would be further complicated if a reduction step were conducted. The oxidation products that form in Emsenhuber et al. are as a result of further oxidation of the oxidized reaction mixture.  The reduction step would be utilized to ensure that peroxides that would hinder the separation of the desired oxidation products would be removed prior to distillation.  In fact, a reduction step would allow for the oxidation products of limonene to be obtained substantially free of by-products, which would render difficult the separation and purification of the oxidation products (see column 2, lines 48-72 of Bain et al.).  The reduction of the peroxides would allow for production of a limonene oxidation mixture which is readily separable and avoid formation of difficultly separable mixture containing large quantities of high boiling, tar-like products, that would develop during separation by distillation of the oxidation products (see column 5, lines 31-44 of Bain et al. and paragraph 0032 of Emsenhuber et al.).
Bain et al. teach that it is known to oxidize limonene with oxygen and to work up the oxidation products to obtain carvone and carveol, which are prized terpenic compounds (see column 1, lines 29-44).  Bain et al. disclose the use of the alkali to neutralize any acidity present in the peroxidized terpenic material under treatment and disclose that while non-acidity is necessary to their invention, alkalinity is preferred.   Bain et al. disclose that it is desirable to reduce the peroxides under alkaline conditions prior to attempts to separate the various oxidation products from each other, since the peroxides are unstable and tend to decompose in undesirable directions when heated 
The undesirable possibility that Bain et al. is describing in column 4, lines 19 and 20 is a reduction in alkalinity when only an excess of sodium sulfite is used thus they also use other cheaper alkalis as a safeguard against a loss in alkalinity, which is the desired reaction condition during the reduction and avoid the need to provide an excess of sulfite over that required for reduction (see the paragraph bridging column 3 and column 4).
Bain et al. disclose a preference for alkaline conditions (see the paragraph bridging columns 3 and 4).  The ordinary skilled artisan knows that an alkaline pH is a pH of greater than 7, which encompasses the claimed pH of more than 7.5.   Further, Bain et al. uses an excess of alkali above that needed for neutralization of any acid present in order to maintain suitable alkalinity (see column 4, lines 15-30).  One having ordinary skill in the art would understand alkaline conditions as disclosed in column 2, lines 59-62 to include a pH of greater than 7. 
The slightly alkaline pH disclosed in line 48 of column 9 is taught to not be a sufficient pH to obtain complete reduction in a reasonable length of time (see column 9, lines 46-54).  Thus, an alkaline pH was needed in order to separate the peroxide values (see column 9, lines 60-65).   There is a teaching in Bain et al. to use alkaline conditions to reduce peroxides (see column 2, lines 59-69 and column 3, line 73 to column 4, line 55).  Thus, there is no teaching away in either Emsenhuber et al. or Bain et al. of using a pH in excess of 7.5., since neither Emsenhuber et al. or Bain et al. criticize, discredit, or otherwise discourage the use of a pH of more than 7.5.

Claim 28
The remarks noted above with regard to claims 16 and 27 equally apply here and are incorporated herein in their entirety.
The appellants arguments with regard to claim 28 in the appeal brief is not persuasive because Bain et al. disclose use of an alkaline pH for the reduction step (see column 2, lines 59-69 and column 3, line 73 to column 4, line 55).   The ordinary skilled artisan would understand an alkaline pH to include a pH of greater than 7.5.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROSALYND A KEYS/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:
/FEREYDOUN G SAJJADI/Supervisory Patent Examiner, Art Unit 1699   
                                                                                                                                                                                                     /SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.